Citation Nr: 9911170	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  97-12 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cervical spine injury.

2.  Entitlement to service connection for residuals of a 
thoracic spine injury.

3.  Entitlement to service connection for residuals of a 
lumbar spine injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel



INTRODUCTION

The veteran served on active duty from September 1964 to 
November 1966, from February 1967 to February 1977, and 
unverified service from September 1990 to May 1991.  The 
veteran also served in the Army Reserve.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a June 1996 rating 
decision from the St. Petersburg, Florida, Regional Office 
(RO), which denied service connection for a cervical spine 
disorder, residuals of a back injury, a disability manifested 
by muscle pains and a disability manifested by joint pains.  
The veteran perfected a timely appeal to all of the issues.

The veteran was afforded a personal hearing before a hearing 
officer at the RO in July 1997.  At that time the veteran and 
his representative clarified that the issues on appeal were 
entitlement to service connection for a cervical spine 
disorder, a thoracic spine disorder and a lumbar spine 
disorder.  The Board is proceeding accordingly with the 
issues remaining on appeal, as listed on the title page of 
this decision.  Thus, the issues of service connection for 
joint and muscle pains are considered withdrawn from 
appellate consideration

It is significant to note that this case was originally 
developed on the issue of entitlement to service connection 
for residuals of a left thumb injury with arthritis and 
surgical fusion.  The veteran submitted copies of Military 
individual sick slips from active duty in October 1996.  A 
military individual sick slip dated in September 1990 
revealed that the veteran fractured his left thumb.  By a 
rating action dated in December 1996, the RO granted service 
connection for a "right" thumb fracture with fusion of the 
first joint and assigned a schedular 10 percent evaluation 
for that disability, effective in March 1995, the date of 
receipt of the veteran's claim for service connection.  The 
RO noted that this was considered to be a full grant of 
benefits sought on appeal for this issue and that the 
military sick slips, although incomplete, show a fracture of 
the "right" thumb.  The RO's reference to a "right" thumb 
fracture apparently is a typographical recording error.  This 
matter is referred to the RO for appropriate action.  

In a July 1997 statement, the veteran raised the issue of 
service connection for a lung disorder.  This issue has not 
been developed for appellate consideration and is referred to 
the RO for any action deemed appropriate.

A March 1993 VA outpatient report contains an impression of 
possible Persian Gulf Syndrome.  It is unclear whether the 
veteran is claiming service connection for symptoms due to an 
undiagnosed illness as a result of service in the Persian 
Gulf.  It is requested that the RO contact the veteran in 
order to clarify this matter. 


REMAND

The veteran asserts on appeal that he is entitled to service 
connection for residual disabilities resulting from injuries 
to the cervical, thoracic, and a lumbar spine, which occurred 
during his third period of active duty.  

A review of the record shows that the service dates for the 
third period of active duty have not been verified.  Although 
the veteran has submitted copies of medical records for his 
third period of service, no medical records have been 
received from the appropriate service department.  In May 
1995, the RO requested the National Personnel Records Center 
(NPRC) to furnish any service medical records for Reserve 
duty.  Subsequently received was a statement from the 
National Archives and Records Administration, which indicated 
that the request had been forwarded to the U. S. Army Reserve 
Personnel Center.  No information has been furnished by that 
department. 

The available service medical record for the third period of 
active duty show that the veteran received treatment for 
injuries to the neck and low back. 

A medical statement from Charles Williams, M.D., dated in 
November 1997 contains a diagnostic impression of cervical 
spondylosis with facet hypertrophy with concomitant 
myofascial pain syndrome and loss of range of motion.  Dr. 
Williams also concluded that it was his impression that this 
was consistent with the mechanism of injury described by the 
veteran in 1990 and that barring any history to the contrary, 
this was the inciting incident for his degenerative cascade 
and chronic pain syndrome.

In view of these facts, the case is REMANDED to the RO for 
the following development:

1.  The RO should inform the veteran that 
he has the opportunity to submit 
additional evidence and arguments in 
support of his claim.  See Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992).

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any VA, 
private and military medical records 
pertaining to current treatment for the 
disabilities at issue and any 
examinations or treatment records 
relative to his job as a formed police 
officer.  He should be asked to identify 
the dates he served in the Army Reserve 
and the unit(s) to which he was assigned.

3.  The RO should contact the appropriate 
source(s), to verify the dates of the 
veteran's service in the Army Reserve and 
his third period of active duty, to 
include the dates he served in the 
Persian Gulf.  The RO should also obtain 
all medical record pertaining to the 
veteran's Army Reserve duty and the 
medical records for his third period of 
active duty. 

4.  The RO should request the VA medical 
facility in Bay Pine, Florida, to furnish 
any additional treatment records covering 
the period from August 1997 to the 
present.

5.  The RO should schedule the veteran 
for a VA examination by an orthopedist in 
order to determine the nature and 
etiology of any disability of the 
cervical spine, thoracic spine, lumbar 
spine, and left shoulder.  The examiner 
should elicit a detailed history from the 
veteran regarding the injuries during 
service and any injuries sustained since 
his release from service.  All indicated 
special studies, including X-rays, deemed 
necessary should be accomplished.  In 
conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as whether it is as 
likely as not that any current disorders 
of the cervical spine, thoracic spine and 
lumbar spine are related to service, 
particularly the injuries sustained 
during his third period of active duty.  
The examiner should also provide 
rationales any opinion.  The examiner's 
attention is directed to the November 
1997 statement from Dr. Williams.

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any decision remains adverse to the veteran, he and his 
representative should be furnished a supplemental statement 
of the case and afforded the specified time within which to 
respond thereto.  Thereafter, the case should be returned to 
the Board for appellate consideration, if otherwise in order.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









